PER CURIAM.
By petition for a writ of certiorari, we have for review an order of the Industrial Relations Commission filed July 13, 1972. We find that oral argument would serve no useful purpose and it is, therefore, dispensed with pursuant to Florida Appellate Rule 3.10(e), 32 F.S.A. The order of the Judge of Industrial Claims was adequately sustained by the evidence under our rule in United States Casualty Company v. Maryland Casualty Company, 55 So.2d 741 (Fla.1951). Accordingly, the Commission acted in error when it reversed said order and dismissed the cause.
The order of the Industrial Relations Commission is quashed, and that body is hereby directed to reinstate the order of the Judge below.
It is so ordered.
ROBERTS, C. J., and CARLTON, ADKINS, McCAIN and DEKLE, JJ., concur.